Citation Nr: 1124199	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  01-02 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left cervical rib syndrome/thoracic outlet syndrome with left shoulder pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and L.T.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 and from August 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 decision, by the Atlanta, Georgia RO, which denied the Veteran's claim of entitlement to service connection for left cervical rib with left shoulder pain.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2002.  

In October 2006, the Board remanded the case to the RO for further evidentiary development.  The Veteran testified at another hearing before a Decision Review Officer (DRO) in January 2008.  


REMAND

The Veteran asserts that his current neck and left shoulder problems are due to an injury sustained in service that exacerbated a pre-existing condition (cervical rib).  Specifically, he reports that the field training and exercises, which included climbing hills while carrying backpacks and heavy weapons, aggravated his preexisting condition.  At his personal hearing in June 2002, the Veteran reported that he went to sick call on several occasions with complaints of numbness in the left arm as a result of carrying a rifle and backpacks.  The Veteran also reported that, after service, he worked in a hospital and the training exercises also caused him some pain.  

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2010).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

Service connection will be granted if it is shown that the appellant has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  The Board notes that pursuant to statutory provisions, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003) (holding that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).  

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Significantly, the Veteran's entry examination, dated in May 1960, was negative for any complaints or findings of a neck or left shoulder problem.  The service treatment records (STRs) indicate that a routine chest x-ray on April 4, 1963 ,revealed a moderately well developed cervical rib on the left, and apparent pseudoarticulation with the first thoracic rib by a bony strut; it was presumed that the Veteran had no symptomatology of thoracic outlet syndrome.  The STRs reflect that the Veteran was seen in July 1965 with a 2-year history of a firm nontender mass on the side of his neck following a football injury.  Following an evaluation, he was diagnosed with left cervical rib versus calcified hematoma on the lymph node.  The Veteran was seen at a surgery clinic in May 1966, at which time it was noted that he had a definite compression of the neurovascular bundle with rotation of the head.  The separation examination, conducted in August 1966, was negative for any findings of a neck or left shoulder problems.  

Post-service treatment records include an incident report from Southwestern Hospital, dated November 12, 1997, which indicates that the Veteran was practicing a restraining technique when he injured his left shoulder and neck.  Following a physical evaluation, the Veteran was diagnosed with neck strain.  

Private treatment records dated from November 1997 through March 1998 show that the Veteran received ongoing clinical attention and evaluation for complaints of left shoulder and neck pain.  In a treatment report, dated in November 1997, Dr. Thomas Carstens stated that the Veteran was referred to him for evaluation of left shoulder and neck pain.  He reported that the Veteran was apparently doing some training to work on restraining patients when he injured his neck and left shoulder.  He was noted to have an extra cervical rib.  Following a physical evaluation, the impression was neck and shoulder strain, tendonitis.  

On the occasion of a VA examination in June 1998, the Veteran reported that he was told he had a left cervical rib during military service; and, an x-ray report in April 1963 revealed a moderately well developed cervical rib.  It was reported that a cervical rib was again noted in June 1965; however, at that time, the surgeons indicated that he had no symptoms involving the upper extremities and no specific treatment was advised.  The Veteran indicated that he was having pain however, particularly when he carried a pack with shoulder straps.  In May 1966, prior to discharge, the Veteran was said to have some compression of the neurovascular bundle and the major symptom was shoulder pain.  The Veteran indicated that he did fairly well after leaving service until November 1997 when he injured his neck and left shoulder while in a training class at the hospital where he worked.  He was diagnosed as having as having a neck and left shoulder strain.  The Veteran stated that the symptoms have improved with the treatment he instituted, but he still has complaints, particularly if he raises his left arm over his head to perform simple tasks.  Following an evaluation, the Veteran was diagnosed with cervical rib, congenital, with complaints of left shoulder pain and numbness of the arm.  

Of record is a medical statement from Dr. Michael T. Liuzzo, dated in June 2000, indicating that, after reviewing the Veteran's files, it was his opinion that the Veteran entered service with a pre-existing cervical rib.  Dr. Liuzzo stated that this condition caused the Veteran to be predisposed to a thoracic outlet syndrome affecting the group III and group IV intrinsic muscles of the shoulder girdle.  In a subsequent statement, dated in February 2001, Dr. Liuzzo stated that, upon reexamination of the Veteran, it was his opinion that his cervical rib syndrome was aggravated to a permanent nature by carrying a backpack in excess of 50 pounds for prolonged distances.  Dr. Liuzzo explained that, by the anatomical nature of a cervical rib, the straps of the backpack can cause an irritation to the cervical brachial plexus, i.e., ulnar nerve, medial nerve, auxiliary nerve, and muscular cutaneous nerve.  Dr. Liuzzo further explained that this thoracic outlet syndrome is caused by compression of those nerves as well as the muscle irritation down to the scalene triangle of the muscle, and the paracervical muscles; he stated that this was a common condition resulting from the cervical rib.  

Received in January 2003 was a statement from Dr. Liuzzo, dated in August 2002, who stated that it was his opinion that the Veteran's congenital cervical rib syndrome was asymptomatic, based on his military intake examination.  Dr. Liuzzo stated that the Veteran's condition was aggravated and made chronic due to his military service, which was evident by his service records and his discharge examination.  Dr. Liuzzo related that he reviewed Dr. Carstens' medical records and they reinforced his opinion.  

Received in November 2008 was a medical statement from Dr. Mike R. Waldrop, dated in October 2008, indicating that the Veteran was seen in his office in September 2008 with complaints of left-sided neck pain, upper back pain, left shoulder pain, and tingling into the left arm and hand.  The Veteran reported that this had been going on since 1964 due to carrying a backpack in service.  Dr. Waldrop stated that, after reviewing the cervical x-rays, he agreed with the finding that a cervical rib at C-7 was the underlying cause of the Veteran's thoracic outlet syndrome, and he agreed that this has been the Veteran's problem for many long years.  

In a statement dated in August 2009, Dr. J. Lonkani stated that the Veteran suffered from head, neck and shoulder injury when he was in service; he was diagnosed of having a cervical rib.  Dr. Lonkani noted that the Veteran had a minor reinjury while working at Southwestern State Hospital in 1997.  He stated that the Veteran did have a neck and shoulder injury while in the service, and he had a recurrent aggravation of the pre-existing condition.  

Of record is another statement from Dr. Carstens, dated in August 2009, wherein he reported that the Veteran had some problems with his neck and shoulder.  He noted that the Veteran recently provided some information that he had some problems with it in service; apparently, he had to carry ruck sacks in service.  The physician stated that he was not quite sure what that is, but it caused some trouble with the Veteran's neck and shoulder area.  The Veteran was noted to have had a possible cervical rib at that time and he received treatment.  Thereafter, when he was out of service, he apparently had a reinjury to the area while working; he was going through a drill when he injured his shoulder.  Dr. Carstens stated that there is apparently some question as to whether this was an original injury or an aggravation of a pre-existing condition.  Dr. Carstens stated that, based on the information from the Veteran, the injury for which he was treating the Veteran was an aggravation of a pre-existing condition that occurred in service.  

In a statement dated in November 2010, Dr. Carstens stated that the Veteran brought in his file from about 40 years ago when he was in service and was seen for a cervical rib.  Dr. Carstens stated that the information is unchanged from his August 2009 letter.  Dr. Carstens noted that the Veteran started having trouble in service; at that time, evaluation showed a cervical rib.  He further noted that the Veteran had had persistent trouble off and on since that time; he stated that the Veteran received therapy periodically, which helped his condition.  Dr. Carstens stated that the Veteran initially had this problem back in the 1960s when this was found on studies done at that time.  Presently, the Veteran has limitations due to this primarily related to pain, and he requires therapy from time to time to help with the pain related to his cervical rib.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c) (4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c) (4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

While the record appears to indicate that the Veteran had a preexisting cervical rib when he entered service, it does not include sufficient evidence to resolve the questions of whether his current condition is related to what the Veteran experienced in service and whether there was any aggravation of a preexisting disability.  The Board emphasizes that, pursuant to the 38 U.S.C.A. § 1111 and Wagner, cited to above, rebuttal of the presumption of soundness requires clear and unmistakable evidence of both a preexisting disability and evidence that the disability was not aggravated by service.  The Board notes that, in his August 2002 statement, Dr. Michael Liuzzo stated that it was his opinion that the Veteran's congenital cervical rib syndrome was asymptomatic based on his military intake examination.  Dr. Liuzzo stated that the Veteran's condition was aggravated and made chronic due to his military service, which was evident by his service records and his discharge examination.  Dr. Liuzzo related that he reviewed Dr. Carstens' medical records and they reinforced his opinion.  In an August 2009 statement, Dr. Carstens stated that there was apparently some question as to whether this was an original injury or an aggravation of a pre-existing condition.  Dr. Carstens stated that, based on the information from the Veteran, the injury for which he was treating the Veteran was an aggravation of a pre-existing condition.  

Although several of the medical opinions provided to date refer to problems the Veteran has had since service, the Board notes that there is some evidence that the Veteran did not have chronic problems until the training injury occurred about 30 years after service.  The statements from the various care providers do not seem to directly address the question of whether the problems the Veteran experienced in service represented a chronic worsening of a pre-existing condition or the onset of a chronic condition, such as thoracic outlet syndrome, caused by injury to the area where the congenital cervical rib was.  Hence, the Board finds that a more definitive medical opinion, which is based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names, addresses and dates of treatment for all medical care providers, VA and non-VA, that have treated him for his claimed disability, including those who have provided opinions in support of the Veteran's claim of service connection.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination by a physician who has expertise in disabilities such as thoracic outlet syndrome.  The entire claims file, to include a complete copy of the remand, must be made available to the examiner and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth in detail.  

The examiner should provide an opinion as to the medical probabilities that left cervical rib syndrome or thoracic outlet syndrome with shoulder pain is traceable to the Veteran's periods of military service.  Specifically, the examiner should provide opinions, consistent with sound medical principles as to whether a disease or defect clearly and unmistakably pre-existed the Veteran's entrance into military service; and, if so whether there was any aggravation (i.e., permanently worsened beyond natural progression) during or as a result of military service.  If the examiner determines that a disease or defect did not pre-exist service, he or she should say whether any current disability, such as thoracic outlet syndrome had its onset in service or is otherwise medically related to in-service injury or disease.  (The Veteran at one point indicated that he had done fairly well after service until a 1997 injury and at other times has given a history of having continuing problems since military service.  The examiner's report should set forth the medical reasons, citing to the record for support, to accept or reject the Veteran's statements of continuity of symptoms since service.)  Also, the examiner should indicate whether any incident of service specifically caused thoracic outlet syndrome.  A discussion of this point should include an explanation of whether the Veteran's cervical rib predisposed the Veteran to thoracic outlet syndrome and what, if anything, during military service caused the Veteran to develop any such syndrome.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.   

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

5.  Finally, the Veteran should be asked to clarify whether he desires a hearing before a member of the Board.  If so, and if he desires a hearing to be held at the RO or by way of videoconference, it should be scheduled by the AOJ.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

